DISMISS and Opinion Filed May 1, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00924-CV

                           DAX STEVENS, Appellant
                                   V.
                          DARYL LAUHOFF, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-14-06376-C

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                         Opinion by Chief Justice Burns
      Appellant’s brief in this case is overdue. By order dated February 14, 2020,

we granted appellant’s second extension of time to file his brief and ordered the brief

to be filed by February 26, 2020. By postcard dated April 10, 2020, we notified

appellant the time for filing appellant’s brief had expired. We directed appellant to

file a brief and an extension motion within ten days. We cautioned appellant that

failure to file a brief and an extension motion would result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an
extension motion, or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).


                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


190924F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DAX STEVENS, Appellant                       On Appeal from the County Court at
                                             Law No. 3, Dallas County, Texas
No. 05-19-00924-CV          V.               Trial Court Cause No. CC-14-06376-
                                             C.
DARYL LAUHOFF, Appellee                      Opinion delivered by Chief Justice
                                             Burns. Justices Whitehill and
                                             Molberg participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee DARYL LAUHOFF recover his costs of this
appeal from appellant DAX STEVENS.


Judgment entered May 1, 2020.




                                       –3–